        Case 2:19-cr-00369-DWA Document 29 Filed 04/20/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               )
                                       )
            v.                         )      Criminal No. 19-369
                                       )      *UNDER SEAL*
                                       )      *EX PARTE*
LAFON ELLIS                            )

      REQUEST FOR ISSUANCE OF SUBPOENAS DUCES TECUM
           PURSUANT TO RULE 17(b) ad 17(c) OF THE
          FEDERAL RULES OF CRIMINAL PROCEDURE

      AND NOW comes the Defendant, Lafon Ellis, by his attorney, Khasha Attaran,

Assistant Federal Public Defender, and respectfully asks this Honorable Court to

issue a subpoena Duces Tecum pursuant to Federal Rules of Criminal Procedure

17(b) and 17(c) and requests an order permitting an authorized representative of the

Federal Public Defender to issue and serve the subpoena on the person listed in the

attached schedule. The subpoena requires the person to produce records to the

Defendant’s attorney, Khasha Attaran, within two weeks of the request at the

Federal Public Defender’s Office located at 1001 Liberty Ave., Suite 1500, Pittsburgh,

PA 15222;

      IT IS FURTHER REQUESTED that the within Order, schedule and subpoena

be sealed and that only an authorized representative of the Federal Public Defender's

Office be permitted to view and utilize the within Order, schedule and subpoena;
        Case 2:19-cr-00369-DWA Document 29 Filed 04/20/20 Page 2 of 2




      IT IS FURTHER REQUESTED that because Mr. Ellis has been found to be

indigent by the court and lacks income to pay the costs of service of the subpoenas or

the cost of travel for witness, that costs be borne by the government.

      DATED: April 17, 2020




                                       Respectfully submitted,

                                       /s/ Khasha Attaran
                                       Khasha Attaran
                                       Assistant Federal Public Defender
